DETAILED ACTION
	This is the first Office Action on the merits of Application No. 16/642,890. Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 09/21/2020.
Claims 1-17 are currently pending and have been examined.  

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DKPA201770647, filed on 08/29/2017 in Denmark. A certified copy of PCT/DK2018/050211 filed 08/29/2018 is requested.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 has been considered by the examiner. 


Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). 
A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material. The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. (See MPEP Appendix R 1.72 (b)).

A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

The disclosure is objected to because the specification contains no paragraph numbers.
Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered 

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites the limitation “the true identity.” There is insufficient antecedent basis for this limitation in the claims.
Claim 4 inherits the deficiencies of claim 3.
Claim 14 recites the limitation “passing the estimated likelihood as transaction is for acceptance or transaction is for re-evaluation or transaction is considered inconclusive to the merchant.” This limitation is unclear. After the transaction is accepted by the merchant is it then passed to the principal to determine if the transaction is accepted/re-evaluated/inconclusive and 
Claim 15 inherits the deficiencies of the independent claim.
Claim 16 recites the limitation “the rightful purchaser.” There is insufficient antecedent basis for this limitation in the claims.
Claim 16 recites the limitation “a merchant.” It is unclear whether the merchant refers to “a merchant” as stated earlier in the claim, or a new merchant. The limitation will be interpreted as any merchant. 
	Claim 17 recites “a computer program comprising instructions to cause the computer of claim 16 to execute the steps of claim 14.” It is unclear how to combine all three of these claims together. Claim 17 will be interpreted as a non-transitory computer readable medium comprising instructions, which when executed by a computer perform the steps recited in claim 14 as discussed in the rejection under 35 USC 112(d), below. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends or in other words that it shall not conceivably be infringed by anything which would not also infringe the basic claim.  See MPEP 608.01(n) Section III.
In this instance, claim 17 can be infringed by mere possession of the computer program bearing the recited instructions without executing any of these instructions.  Note the recitation of “instructions to cause the computer of claim 16 to execute the steps of claim 14” is part of a functional language reiteration describing the capability of the instructions, not a recitation of actual execution resulting in active method steps. Since no active steps are recited, claim 14, drawn to the method, would not be infringed by the mere possession of the computer program that would infringe claim 17. As a result claim 17 is in improper dependent form. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner suggests rewriting claim 17 in independent form as follows:
17. A non-transitory computer readable medium comprising instructions, which when executed by a computer perform steps comprising: 
- the alleged purchaser passing the digital identifier to a system for estimating likelihood of the alleged purchaser being a rightful purchaser in the ongoing electronic commerce transaction;
- wherein the system for estimating likelihood performs the following steps:

- collecting electronically registered data of the alleged purchaser using the digital identifier in the transaction,
- estimating the likelihood as a function of the collected electronically registered data of the alleged purchaser and the provided electronically registered data of the rightful purchaser,
- passing the digital identifier and the transaction to the principal for verification of the transaction based on the digital identifier, and
- receiving a transaction verified or a transaction un-verified from the principal;
and - in response to receiving transaction verified, the system for estimating likelihood performs the following steps - passing the estimated likelihood as transaction is for acceptance to the merchant;
- storing electronically registered data of the alleged purchaser as electronically registered data of the rightful purchaser
- in response to receiving transaction un-verified, the system for estimating likelihood to perform the following steps - requesting one or more verification requirements as further documentation of the alleged purchaser being the rightful purchaser;
- passing the estimated likelihood as transaction is for acceptance or transaction is for re-evaluation or transaction is considered inconclusive to the merchant;
- in response to the system for estimating likelihood passing the estimated likelihood and the likelihood partitioned as - Transaction is for acceptance, - Transaction is for re-evaluation, and
- Transaction is considered inconclusive to the merchant and conditionally one or more verification requirements for the transaction to proceed or not.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A method of estimating likelihood of an alleged purchaser being a rightful purchaser in an ongoing electronic commerce transaction between a merchant and the alleged purchaser, the method comprising the following steps:
- providing electronically registered data of the rightful purchaser associated with a digital identifier;
- collecting electronically registered data of the alleged purchaser using the digital identifier in the transaction; and
- estimating the likelihood as a function of the collected electronically registered data of the alleged purchaser and the provided electronically registered data of the rightful purchaser. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a fundamental economic practices.  That is, other than reciting that the commerce transactions and the registered data are electronic and that the identifier is 
If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A method of estimating likelihood of an alleged purchaser being a rightful purchaser in an ongoing electronic commerce transaction between a merchant and the alleged purchaser, the method comprising the following steps:
- providing electronically registered data of the rightful purchaser associated with a digital identifier;
- collecting electronically registered data of the alleged purchaser using the digital identifier in the transaction; and
- estimating the likelihood as a function of the collected electronically registered data of the alleged purchaser and the provided electronically registered data of the rightful purchaser.  
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of an electronic commerce transaction, electronically registered data, and a digital identifier, are recited at a high-level of generality (i.e., as a generic processor executing a generic program) such that it amounts no more 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 

Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network ( e.g. collecting electronically registered data) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. providing electronically registered data, ) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 14 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons. 
Claim 16 is a system that recites the following additional elements: 
A system for estimating likelihood of an alleged purchaser being the rightful purchaser in an ongoing electronic commerce transaction between a merchant and the alleged purchaser, the transaction being based on a digital identifier, the system comprising:
- a merchant interface configured and arranged to exchange data with a merchant;
a principal interface configured and arranged to exchange data with a principal;
- a collection interface configured and arranged to provide electronically registered data of the rightful purchaser associated with the digital identifier, and
collect electronically registered data of the alleged purchaser using the digital identifier in the transaction; and
- a computer configured and arranged for estimating the likelihood as a function of the collected electronically registered data of the alleged purchaser and the provided electronically registered data of the rightful purchaser.
 
Similarly to Claim 1, the limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a fundamental economic practices.  That is, other than reciting that the commerce transactions and the registered data are electronic, the identifier is digital, the merchant interface, principal interface and collection interface transmit data, and that the computer is performing these steps, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “exchange, provide, collect, estimating” in the context of this claim encompasses mitigating risk.
If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The additional elements of claim 16 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.).

Claims 2-13, 15 and 17 are dependencies of claims 1, 14 and 16. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide 
wherein the step of collecting electronically registered data includes collecting digital identifier-DNA. (mitigating risk, transmitting data over a network).
wherein the step of collecting electronically registered data includes collection of a person- browser-DNA of the alleged purchaser, a software implemented interface-browser-DNA used by the alleged purchaser or collecting both. (stating that the identifier is from a browser and that this is being collected by a software implemented interface browser-DNA is recited in a generic manner and only generically links the abstract idea into a particular technological environment).
wherein the collection of person- and/or interface-browser-DNA includes colleting one or more browser setting(s) or browser-pattern(s). (mitigating risk, transmitting data over a network, stating that the DNA is collected using an interface-browser and the collection is of settings or patterns is recited in a generic manner and only generically links the abstract idea into a particular technological environment).
wherein in response to the digital identifier being known, updating the electronically registered data of the rightful purchaser associated with the digital identifier based upon updated status data of the rightful purchaser. (mitigating risk, transmitting data over a network, stating that updating the digital identifier based off of a status data is recited in a generic manner and only generically links the abstract idea into a particular technological environment).


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-13, and 16 are rejected under 35 U.S.C. 102 as being unpatentable over U.S. Patent Application Publication No. 2016/0140561 A1 to Cowan.

Regarding Claim 1, Cowan discloses a method of estimating likelihood of an alleged purchaser being a rightful purchaser in an ongoing electronic commerce transaction between a merchant and the alleged purchaser, the method comprising the following steps ([0006] The risk analysis system, for example, receives user activity data associated with a user, such as online activity information that is generated by the user's online activity. The risk analysis system associates the user activity data with a record for the user. The risk analysis system then receives a purchase transaction request, such as from a merchant computing system. The purchase transaction request identifies a product for a purchase transaction involving a financial account of the user and provides information sufficient to identify the record of the user; [0041] The merchant computing system 130 represents a system that offers products and/or services for the user 101 to purchase or use…The merchant system 130 may be a physical location or an online merchant or comprise both a physical location and an online merchant [online or in-person transaction between an alleged purchaser and a merchant]):
providing electronically registered data of the rightful purchaser associated with a digital identifier ([0015] More particularly, a user registers with the risk analysis system. As part of the registration, the user provides the user's name and other information so that the risk analysis system can create an account (or record) for the user. In certain examples, the user ; [0022] After identifying the user record based on the user information [identifying user information is interpreted to be a digital identifier], the risk analysis system compares the identified product or service to the user activity record to determine purchase transaction indicators for the product. That is, the risk analysis system reads the stored user activity history for any sign or other indication that the user would purchase the product or service of the purchase transaction [stored user activity is interpreted to be the electronically registered data, in order to have the stored user record the system would need to have gotten this information before from the user]);
collecting electronically registered data of the alleged purchaser using the digital identifier in the transaction ([0021] The risk analysis system determines a risk score or risk indicator for the purchase transaction based on the information received in the purchase transaction request and the information in the user activity data [in order for the risk analysis system to receive information about the purchase transaction, the information has to be collected and sent]. The risk analysis system reads the content of the purchase transaction request to identify the product or service that is the subject of the purchase transaction. For example, the risk analysis system may determine that the purchase transaction concerns a television or an airline ticket, such as an airline ticket to a particular vacation destination. The risk analysis system also determines user-identity information from the request [the information includes a digital identifier]); and
estimating the likelihood as a function of the collected electronically registered data of the alleged purchaser and the provided electronically registered data of the rightful purchaser .


Regarding Claim 2, Cowan teaches the method of claim 1. 
Cowan discloses wherein the act of collecting electronically registered data of the alleged purchaser includes requesting data based on the electronically registered data of the rightful purchaser from the alleged purchaser ([0024] Hence, the negative risk-score may also prompt the merchant to require additional identification from the purchaser to confirm the purchaser's identity and the validity of the purchase transaction [in order to confirm the purchaser’s identity the information would already be file/registered]).


Regarding Claim 3, Cowan teaches the method of claim 1. 
wherein the acts of collecting electronically registered data of the alleged purchaser and estimating the likelihood of the alleged purchaser being the rightful purchaser are performed iteratively one or more times, during the one or more iterations, the likelihood is partitioned as:
- the transaction is accepted where the alleged purchaser is identified as the rightful purchaser and the iterations are stopped ([0026] the identification of one or more purchase transaction indicators [indicators are interpreted to be attempts to verify the purchaser] may result in a “Yes” response from the risk analysis system indicating that the purchase transaction is likely valid);
- the transaction is for re-evaluation where the alleged purchaser is expected to be the rightful purchaser and the iterations are continued ([0024] Hence, the negative risk-score may also prompt the merchant to require additional identification from the purchaser to confirm the purchaser's identity and the validity of the purchase transaction [negative risk score causes merchant to re-evaluate, and asks for additional identification, which is interpreted to be an iteration]);
- the true identity of the alleged purchaser is considered inconclusive where the alleged purchaser cannot be determined to be the rightful purchaser and the iterations are stopped ([0026] In the absence of any purchase transaction indicators, a “No” response from the risk analysis system indicates that the risk analysis system cannot conform [the system can’t confirm if the alleged purchaser is the rightful purchaser, the result is inconclusive] whether the transaction is fraudulent, or that the transaction may be fraudulent, and that hence the entity receiving the “No” response should take precautions; [0071] the risk analysis system 140 provides a risk score to the merchant system 130, for example, indicating that the .

Regarding Claim 5, Cowan teaches the method of claim 1. 
Cowan discloses wherein the step of collecting electronically registered data includes collecting digital identifier-DNA ([0074] For example, a purchaser may present an account number for a user financial account 172 to complete a transaction [DNA is interpreted to be a unique number that is tied to the rightful purchaser, this is inline with the specification (page 7 line 11-14); the financial account number is interpreted to be unique to user]; [0063] To obtain location data for the user device 110, the risk analysis application 112 may rely on a location provider service. For example, the location provider may rely on WiFi signals, cellular communication data, satellites, a Global Positioning System (“GPS”) location technology, a Network Location Provider (“NLP”), a map application, or other location identifying technology of the user device 110 to determine the user device location [location information can be interpreted as unique to the user]).


Regarding Claim 6, Cowan teaches the method of claim 1. 
Cowan discloses wherein the step of collecting electronically registered data includes collection of a person- browser-DNA of the alleged purchaser, a software implemented interface-browser-DNA used by the alleged purchaser or collecting both ([0055] the user activity comprises online activity, such as searching or researching a product online. For example, a user 101 may conduct a product search via a web browser (not shown) on the user device 110. The user 101 may also visit product manufacturer websites to learn more about a ; [0015] The risk analysis system also receives an authorization from the user to monitor the activities of the user. For example, in certain example embodiments the user may activate or otherwise authorize an application executing on the user device to monitor the user's activities, such as the user's online activities or the location of the user device. In order to obtain the benefits of the techniques herein and such monitoring, the user may have to select a setting or install an application [User selected settings or installed applications and authorization of monitoring are interpreted as collecting software implemented interface-browser-DNA. Examiner notes Applicant’s specification provides examples of interface browser DNA including a particular browser type or settings such as font type settings, language preference, cookies settings etc.]).

Regarding Claim 7, Cowan teaches the method of claim 6. 
Cowan discloses wherein the collection of person- and/or interface-browser-DNA includes colleting one or more browser setting(s) or browser-pattern(s) ([0055] A user 101 looking for a particular service, for example, may visit websites that advertise the service or that provide references, reviews, or rankings for various providers of the service. For .


Regarding Claim 8, Cowan teaches the method of claim 1. 
Cowan discloses wherein in response to the digital identifier being known,
- the step of estimating the likelihood of the alleged purchaser being the rightful purchaser is based on stored historical transactions previously performed by the rightful purchaser ([0005] And while fraud detection systems have been developed that rely on historical transaction data of the user in an attempt to predict subsequent user transactions [estimating the likelihood the alleged purchaser is the rightful purchased based on historical transactions], the narrow focus of these systems on user transaction history continues to leave users vulnerable to fraud; [0016] Following user registration, a user conducts activity related to a product or service. The activity can encompass any activity related to a product or service. [0022] After identifying the user record based on the user information, the risk analysis system compares the identified product or service to the user activity record to determine purchase transaction indicators for the product. That is, the risk analysis system reads the stored user activity history for any sign or other indication that the user would purchase the product or service of the purchase transaction [user activity can be a previous purchase, risk analysis is based off of user history]).


Regarding Claim 9, Cowan teaches the method of claim 1. 
Cowan discloses wherein in response to the digital identifier being known,
- updating the electronically registered data of the rightful purchaser associated with the digital identifier based upon updated status data of the rightful purchaser ([0016] The user may later post information about the purchased television in a social network of the user, or prior to purchase post information about a television the user is considering purchasing. In other examples, a user may research particular vacation destinations, airfare, or other products or services related to a destination online. The user may also email friends about a planned vacation or share vacation destination ideas on line. A user may also post information online about a trip the user has recently taken [an example of monitoring rightful users activity is posting to a social network site, which is interpreted to be updating a status]).

Regarding Claim 10, Cowan teaches the method of claim 9. 
Cowan discloses wherein the step of updating the electronically registered data of the rightful purchaser is sourced from personal data sources of the rightful purchaser ([0016] The user may later post information about the purchased television in a social network of the user, or prior to purchase post information about a television the user is considering purchasing. In other examples, a user may research particular vacation destinations, airfare, or other products or services related to a destination online. The user may also email friends about a planned vacation or share vacation destination ideas on line. A user may also post information online about a trip the user has recently taken [an example of monitoring rightful users activity is posting to a social network site, which is interpreted to be updating a status; in accordance with the specification (page 8 line 26-29) personal data sources may include updating a social network status]).

Regarding Claim 11, Cowan teaches the method of claim 9. 
Cowan discloses wherein in response to the digital identifier being unknown,
- updating the electronically registered data of the rightful purchaser associated with the digital identifier ([0006] The risk analysis system, for example, receives user activity data associated with a user, such as online activity information that is generated by the user's online activity. The risk analysis system associates the user activity data with a record for the user [risk system receives the online activity information and associates it with the users record; associating is interpreted to be saving/storing the connection]).

Regarding Claim 12, Cowan teaches the method of claim 10. 
Cowan discloses wherein the personal data sources are sourced from officially-registered data source(s) linking a personal identification number to the rightful purchaser ([0015] The user may also provide one or more user financial accounts, such as a credit card account or a debit card account, that the user intends the risk analysis system to monitor [financial accounts are considered to be officially-registered data sources]; [0086] In certain example embodiments, in addition to receiving user activity data from a user 101, the risk analysis system 140 may independently obtain general information that may be useful to the risk analysis functions of the risk management system 140. For example, the risk analysis system 140 may obtain information for specific merchants, online merchants, retailers, online retailers, service providers, online service providers, restaurants, landmarks, buildings, parks, rail stations, airports, ports, sports arenas, or any other location or entities that might be useful to the risk analysis functions of the risk management system 140. The risk analysis system 140 may obtain the information from any source. For example, the risk analysis .

Regarding Claim 13, Cowan teaches the method of claim 10. 
Cowan discloses wherein the personal data sources are sourced from one or more publicly available data source(s) ([0015] For example, in certain example embodiments the user may activate or otherwise authorize an application executing on the user device to monitor the user's activities, such as the user's online activities or the location of the user device [location can be a publically available data source, in accordance with specification (page 10 line 5-9)]; [0017] The risk analysis system may also receive information for products or services that the user shares online, such as in a social network [social network can be a publically available data source, in accordance with specification (page 10 line 5-9)]; [0086] In certain example embodiments, in addition to receiving user activity data from a user 101, the risk analysis system 140 may independently obtain general information that may be useful to the risk analysis functions of the risk management system 140. For example, the risk analysis system 140 may obtain information for specific merchants, online merchants, retailers, online retailers, service providers, online service providers, restaurants, landmarks, buildings, parks, rail stations, airports, ports, sports arenas, or any other location or entities that might be useful to the risk analysis functions of the risk management system 140. The risk analysis system 140 may obtain the information from any source. For example, the risk analysis system 140 may obtain the information from online sources, such as merchant or retailer websites [information can be obtained from any source;]).

Regarding Claim 16, Cowan discloses a system for estimating likelihood of an alleged purchaser being the rightful purchaser in an ongoing electronic commerce transaction between a merchant and the alleged purchaser, the transaction being based on a digital identifier, the system comprising ([0006] The risk analysis system, for example, receives user activity data associated with a user, such as online activity information that is generated by the user's online activity. The risk analysis system associates the user activity data with a record for the user. The risk analysis system then receives a purchase transaction request, such as from a merchant computing system. The purchase transaction request identifies a product for a purchase transaction involving a financial account of the user and provides information sufficient to identify the record of the user; [0041] The merchant computing system 130 represents a system that offers products and/or services for the user 101 to purchase or use…The merchant system 130 may be a physical location or an online merchant or comprise both a physical location and an online merchant [online or in-person transaction between an alleged purchaser and a merchant]; [0020] a purchaser attempts to purchase a product…by swiping a credit card [User swiping a credit card is interpreted as the merchant receiving a digital identifier during the transaction.  Examiner notes Applicants specification provides examples of digital identifier including a credit card number]. Before completing the purchase transaction, the merchant sends a request to the risk analysis system to receive a risk score for the purchase transaction [risk analysis system is interpreted to be estimating the likelihood of an alleged purchaser being a rightful purchaser during the transaction by providing a risk score]):
a merchant interface configured and arranged to exchange data with a merchant ([0032] As depicted in FIG. 1, the exemplary operating environment 100 includes…a merchant [0034] Each network computing device 110, 130, 140, and 170 includes a device having a communication module [interface configured and arranged to exchange data] capable of transmitting and receiving data over the network 105);
a principal interface configured and arranged to exchange data with a principal ([0032] As depicted in FIG. 1, the exemplary operating environment 100 includes…a financial account computing system 170);
a collection interface configured and arranged to ([0032] As depicted in FIG. 1, the exemplary operating environment 100 includes a user network computing device 110) 
provide electronically registered data of the rightful purchaser associated with the digital identifier ([0015] More particularly, a user registers with the risk analysis system. As part of the registration, the user provides the user's name and other information so that the risk analysis system can create an account (or record) for the user. In certain examples, the user may also provide a user name and password so that the user can access a user account of the risk analysis system [user information has been provided to make an account]. The user may also provide…a credit card account or a debit card account, that the user intends the risk analysis system to monitor [digital identifiers]; [0022] After identifying the user record based on the user information [identifying user information is interpreted to be a digital identifier], the risk analysis system compares the identified product or service to the user activity record to determine purchase transaction indicators for the product. That is, the risk analysis system reads the stored user activity history for any sign or other indication that the user would purchase the product or service of the purchase transaction [stored user activity is interpreted to be the electronically registered data, in order to have the ), and
collect electronically registered data of the alleged purchaser using the digital identifier in the transaction ([0021] The risk analysis system determines a risk score or risk indicator for the purchase transaction based on the information received in the purchase transaction request and the information in the user activity data [in order for the risk analysis system to receive information about the purchase transaction, the information has to be collected and sent]. The risk analysis system reads the content of the purchase transaction request to identify the product or service that is the subject of the purchase transaction. For example, the risk analysis system may determine that the purchase transaction concerns a television or an airline ticket, such as an airline ticket to a particular vacation destination. The risk analysis system also determines user-identity information from the request [the information includes a digital identifier], such as by reading the account information used in the purchase transaction. The risk analysis system then uses the user identification information to locate the record of the user corresponding to the identification information); and
a computer configured and arranged for estimating the likelihood as a function of the collected electronically registered data of the alleged purchaser and the provided electronically registered data of the rightful purchaser ([0068] In block 230, the risk analysis system 140 determines a risk score [likelihood] for the purchase transaction. That is, the risk analysis system reads the purchase transaction request to identity both the product associated with the request and the user 101 [collected electronically registered data of the alleged purchaser]; [0083] Additionally or alternatively, the risk analysis system 140 generates a quantitative risk score. That is, the risk analysis system 140 associates with the risk score a measure of likelihood that the purchase transaction is (or was) fraudulent [ongoing transaction]…The risk score may also be range, for example, such as 1-10, with “1” corresponding to the identification of a single or a few purchase transaction indicators and “10” corresponding to the identification of multiple transaction indicators [in the risk score function, comparing the collected information (user has a search history looking at televisions) to the provided data (alleged user is trying to buy a television), using the risk score results the system determines if this may be a fraudulent transaction]; [0100] Embodiments may comprise a computer program that embodies the functions described and illustrated herein, wherein the computer program is implemented in a computer system that comprises instructions stored in a machine-readable medium and a processor that executes the instructions [can be implemented on a computer]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





Claims 4, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0140561 A1 to Cowan in view of U.S. Patent Application Publication No. 2016/0078444 A1 to Tomasofsky.


Regarding Claim 4, Cowan teaches the method of claim 3. 
But does not explicitly disclose wherein the step of estimating the likelihood of the alleged purchaser being the rightful purchaser is only partitioned as inconclusive where the alleged purchaser cancels the ongoing electronic commerce transaction.  
Tomasofsky, on the other hand, teaches wherein the step of estimating the likelihood of the alleged purchaser being the rightful purchaser is only partitioned as inconclusive where the alleged purchaser cancels the ongoing electronic commerce transaction ([0023] Systems and methods are described herein for evaluating payment card transactions for fraud. In one aspect, systems and methods are provided for performing risk-based decisioning for payment card transactions involving a digital wallet and associated data. In another aspect, systems and methods are provided for providing risk-based decisioning to merchants and/or merchant acquirers; [0025] During some known 3-D Secure transactions, the suspect consumer (i.e., the consumer attempting to perform the payment card transaction with the merchant) is presented with an authentication challenge, sometimes called a “step-up challenge.” This step-up challenge 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Cowan, wherein the step of estimating the likelihood of the alleged purchaser being the rightful purchaser is only partitioned as inconclusive where the alleged purchaser cancels the ongoing electronic commerce transaction, as taught by Tomasofsky, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cowan, to include the teachings of Tomasofsky, in order to assess the transaction for potential fraud to provide liability protection for the merchant and consumer (Tomasofsky, [0027]; [0120]).


Regarding Claim 14, Cowan discloses a method of performing an ongoing electronic commerce transaction between a merchant and an alleged purchaser wherein the transaction is based on a digital identifier linked to a principal verifying the transaction for completion by the merchant; the method comprising the following step ([0014] When a purchase attempt is made with the user's financial account at a merchant, for example, the merchant sends a purchase transaction request to the risk analysis system for evaluation of the purchase transaction [during the transaction the information is sent to the risk analysis system for verification]; [0006] The risk analysis system associates the user activity data with a record for the user. The risk analysis system then receives a purchase transaction request, such as from a merchant computing system. The purchase transaction request identifies a product for a purchase transaction involving a financial account of the user and provides information sufficient to identify the record of the user; [0041] The merchant computing system 130 represents a system that offers products and/or services for the user 101 to purchase or use…The merchant system 130 may be a physical location or an online merchant or comprise both a physical location and an online merchant [online or in-person transaction between an alleged purchaser and a merchant]; [0020] After the risk analysis system has received and stored [collected] user activity data for a particular user, the risk analysis system receives a purchase transaction request for a purchase transaction involving a financial account of the user. For example a purchaser attempts to purchase a product with a financial account of the user at a point-of-sale terminal of a merchant, such as by swiping a credit card [digital identifier]. Before completing the purchase transaction, the merchant sends a request to the risk analysis system to receive a risk score [likelihood] for the purchase :
the alleged purchaser passing the digital identifier to a system for estimating likelihood of the alleged purchaser being a rightful purchaser in the ongoing electronic commerce transaction ([0014] At the option of the user, a risk analysis system receives and stores user activity data about the product. For example, the user allows the risk analysis system to store the user's search history for the product. When a purchase attempt is made with the user's financial account at a merchant, for example, the merchant sends a purchase transaction request to the risk analysis system for evaluation of the purchase transaction [estimates the likelihood the alleged purchaser is the rightful purchaser]);
wherein the system for estimating likelihood performs the following steps:
registering the digital identifier and the transaction ([0020] After the risk analysis system has received and stored user activity data for a particular user, the risk analysis system receives a purchase transaction request for a purchase transaction…a purchaser attempts to purchase a product with a financial account of the user at a point-of-sale terminal of a merchant, such as by swiping a credit card. Before completing the purchase transaction, the merchant sends a request to the risk analysis system to receive a risk score for the purchase transaction [credit card (digital identifier) used for transaction and both are sent over to the risk analysis system]; [0051] the user 101 may request to be notified every time the risk analysis system 140 , 
providing electronically registered data of the rightful purchaser associated with the digital identifier ([0015] More particularly, a user registers with the risk analysis system. As part of the registration, the user provides the user's name and other information so that the risk analysis system can create an account (or record) for the user. In certain examples, the user may also provide a user name and password so that the user can access a user account of the risk analysis system [user information has been provided to make an account]. The user may also provide one or more user financial accounts, such as a credit card account or a debit card account, that the user intends the risk analysis system to monitor [digital identifiers]; [0022] After identifying the user record based on the user information [identifying user information is interpreted to be a digital identifier], the risk analysis system compares the identified product or service to the user activity record to determine purchase transaction indicators for the product. That is, the risk analysis system reads the stored user activity history for any sign or other indication that the user would purchase the product or service of the purchase transaction [stored user activity is interpreted to be the electronically registered data, in order to have the stored user record the system would need to have gotten this information before from the user]. The indicators can comprise any connection or correlation between the product or service identified in the purchase transaction request and the activity data associated with the record for the user. For example, a user search history for a television would constitute an indicator that the user may purchase the television [system provides the ),
collecting electronically registered data of the alleged purchaser using the digital identifier in the transaction ([0021] The risk analysis system determines a risk score or risk indicator for the purchase transaction based on the information received in the purchase transaction request and the information in the user activity data [in order for the risk analysis system to receive information about the purchase transaction, the information has to be collected and sent]. The risk analysis system reads the content of the purchase transaction request to identify the product or service that is the subject of the purchase transaction. For example, the risk analysis system may determine that the purchase transaction concerns a television or an airline ticket, such as an airline ticket to a particular vacation destination. The risk analysis system also determines user-identity information from the request [the information includes a digital identifier], such as by reading the account information used in the purchase transaction. The risk analysis system then uses the user identification information to locate the record of the user corresponding to the identification information),
estimating the likelihood as a function of the collected electronically registered data of the alleged purchaser and the provided electronically registered data of the rightful purchaser ([0068] In block 230, the risk analysis system 140 determines a risk score for the purchase transaction. That is, the risk analysis system reads the purchase transaction request to identity both the product associated with the request and the user 101 [collected electronically registered data of the alleged purchaser]; [0083] Additionally or alternatively, the risk analysis system 140 generates a ,
and in response to receiving transaction verified, the system for estimating likelihood performs the following steps 
passing the estimated likelihood as transaction is for acceptance to the merchant ([0042] The risk analysis system 140 is also configured to communicate with the merchant system 130 and the financial account system 170, such as via the network 105 [risk analysis system communicates with the merchant]; [0026] the identification of one or more purchase transaction indicators [indicators are interpreted to be attempts to verify the purchaser] may result in a “Yes” response [verified] from the risk analysis system indicating that the purchase transaction is likely valid [the ‘yes’ is sent to the merchant system from the risk analysis system, i.e. the merchant system receives that the transaction is verified];
storing electronically registered data of the alleged purchaser as electronically registered data of the rightful purchaser ([0006] The risk analysis system associates the user activity data with a record for the user; [0029] by allowing the risk analysis system described herein determine and store user activity data—and provide purchase transaction risk-scores/indicators based on the user activity data—a user can increase the likelihood that fraudulent transactions involving the user's financial accounts will be detected [storing user activity data]; [0066] In block 225, the risk analysis system 140 receives a purchase transaction request involving a user financial account 172. That is, once the risk analysis system 140 has associated user activity data with the record for a particular user 101, the risk analysis system receives receive a request to process a pending or completed purchase transaction involving the user's financial account 172 [associating the user activity (which can be a purchase after it’s been verified) with the user account is interpreted to be storing the information of the transaction])
in response to receiving transaction un-verified, the system for estimating likelihood to perform the following steps 
requesting one or more verification requirements as further documentation of the alleged purchaser being the rightful purchaser ([0024] the negative risk-score may also prompt the merchant to require additional identification from the purchaser to confirm the purchaser's identity and the validity of the purchase transaction [negative risk score (alleged purchaser being un-verified) causes merchant to ask [request] for additional identification to determine if the alleged purchaser is the rightful purchaser]; [0069] After receiving the risk score, the entity receiving the score can ;
passing the estimated likelihood as transaction is for acceptance or transaction is for re-evaluation or transaction is considered inconclusive to the merchant ([0024] the negative risk-score may also prompt the merchant to require additional identification from the purchaser to confirm the purchaser's identity and the validity of the purchase transaction [the identification is shown to confirm the purchaser’s identity, if it is confirmed the transaction will go through]).

But does not explicitly disclose:
passing the digital identifier and the transaction to the principal for verification of the transaction based on the digital identifier, and
receiving a transaction verified or a transaction un-verified from the principal;
  in response to the system for estimating likelihood passing the estimated likelihood and the likelihood partitioned as 
Transaction is for acceptance, 
Transaction is for re-evaluation, and
Transaction is considered inconclusive 
to the merchant and conditionally one or more verification requirements for the transaction to proceed or not.

Tomasofsky, on the other hand, teaches:
passing the digital identifier and the transaction to the principal for verification of the transaction based on the digital identifier ([0023] Systems and methods are described herein for evaluating payment card transactions for fraud. In one aspect, systems and methods are provided for performing risk-based decisioning for payment card transactions involving a digital wallet and associated data. In another aspect, systems and methods are provided for providing risk-based decisioning to merchants and/or merchant acquirers [systems and methods described in this reference can be used to provide merchant acquirers (principals) risk-based decisioning; the example used in the reference is the digital wallet system, but the principal can be replaced in its spot]; [0009] FIG. 2 …an example transaction processing system (TPS) for providing risk-based decisioning services using a risk-based decisioning (RBD) system to merchants and/or merchant acquirers in payment network [merchant acquirers are interpreted to be principals]; [0033] a transaction processing system (TPS) provides merchants and/or acquiring banks [principals] an option to perform risk-based decisioning on payment card [digital identifier] transactions prior to the normal authorization process [the principals can perform the verification process based on the digital identifier, in order for the principal to perform this verification the transaction has to have been sent/passed]), and
receiving a transaction verified or a transaction un-verified from the principal ([0127] At step 1030a, in the example embodiment, the transaction is sent to wallet provider 1002 who, at step 1035, transmits transaction information (e.g., payment information) and other information (e.g., digital wallet information 730) to a merchant plug-in (MPI) system 1004; [0131] Issuer 30, or ACS 1006 on behalf of [0144] FIG. 12 is an example method 1200 for providing risk-based decisioning to a merchant during payment card transactions…method 1200 includes receiving 1202, from the merchant, transaction data associated with a payment card transaction…computing 1204 a risk score for the payment card transaction based at least in part on the transaction data and infrastructure data associated with the payment card transaction. Method 1200 also includes transmitting 1206 an indication of acceptable risk to the merchant if the risk score satisfies a first pre-defined threshold [transmitting the acceptable risk (verification) to the principal]);

  in response to the system for estimating likelihood passing the estimated likelihood and the likelihood partitioned as 
Transaction is for acceptance, 
Transaction is for re-evaluation, and
Transaction is considered inconclusive 
to the merchant and conditionally one or more verification requirements for the transaction to proceed or not ([0131] Issuer 30, or ACS 1006 on behalf of issuer 30, may use the fraud-related data for many uses such as, for example, implementing their own risk-based decisioning system similar to RBD 750, 920. ACS 1006 determines a result of the enrollment check and, at steps 1050 and 155, responds with that result to directory server 1008 and back .

It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Cowan, 
passing the digital identifier and the transaction to the principal for verification of the transaction based on the digital identifier, and
receiving a transaction verified or a transaction un-verified from the principal;
  in response to the system for estimating likelihood passing the estimated likelihood and the likelihood partitioned as 
Transaction is for acceptance, 
Transaction is for re-evaluation, and
Transaction is considered inconclusive 
to the merchant and conditionally one or more verification requirements for the transaction to proceed or not,


Regarding Claim 15, Cowan and Tomasofsky teach the method of claim 14. 
Cowan discloses wherein the system for estimating the likelihood is implemented as instructions on a computer ([0100] Embodiments may comprise a computer program that embodies the functions described and illustrated herein, wherein the computer program is implemented in a computer system that comprises instructions stored in a machine-readable medium and a processor that executes the instructions).


Claim 17 recites a medium comprising substantially similar limitations as claim 14.  The claim is rejected under substantially similar grounds as claim 14.



Prior Art

Wang et al. (U.S. Publication No. 2017/0372317 A1) discloses a risk assessment process during a transaction.
Choi et al. (U.S. Publication No. 2008/0189186 A1) discloses an authentication process during a transaction.
Snyder et al. (U.S. Publication No. 2012/0131121 A1) discloses a transaction assessment that determines legitimacy with re-evaluating.
Goldberg et al. (U.S. Publication No. 2016/0012441 A1) discloses an authentication process during a transaction with an option of abandonment. 
Lawhorn (U.S. Publication No. 2008/0052180 A1) discloses authenticating users by sending an identification code to a user.  
Bogaard (U.S. Publication No. 2016/0098721 A1) discloses using a function to verify a buyer’s payment information. 
Goldschmidt (U.S. Publication No. 2018/0174149 A1) discloses authenticating consumers using images.
Faith et al. (U.S. Publication No. 2009/0313134 A1) discloses determining a risky purchase.
Hammad et al. (U.S. Publication No. 2012/0284187 A1) discloses payment transaction processes. 
Stewart et al. (U.S. Publication No. 2002/0120846 A1) discloses verifying the identity of a consumer by using identification and a score. 

Dixon et al. (U.S. Patent No. 8,256,666 B2) discloses identifying a portable consumer device during a transaction. 
Morgan et al. (U.S. Patent No. 10,902,406 B2) discloses determining authentication of a customer based off of an identifier. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annabelle J Lincoln whose telephone number is (571) 272-6152. The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ANNABELLE J LINCOLN/Examiner, Art Unit 4167          

/MICHELLE T KRINGEN/Examiner, Art Unit 3625